DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
Claim Status
Claims 1-20 are cancelled. Claims 21-22 are pending.
Response to Amendment
Applicant argument with respect to the indicated allowable subject matter in the Office Action mailed 07/30/2021 is not persuasive as described in the AFCP 2.0 mailed 09/26/2022.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action:
Patent /Citation
Patentee/Author
US 20120145150 A1
Donovan et al. hereinafter Donovan 
US 20110108030 A1
Blair et al. hereinafter Blair


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of Blair.
With respect to claim 21, Donovan discloses a dry powder plume generated by discharge from a dry powder inhaler (Title: DRY POWDER INHALER), characterised in that: 
an angle of deviation of a central axis (CA) of an outer envelope shape of the discharged plume with respect to an axis of orientation of a mouthpiece of the inhaler is no greater than 8 degrees, and a cross-sectional area of an outer envelope shape of the discharged plume at a distance of 3 cm from a source of discharge of the plume is no greater than 5 cm2 (¶¶[0107-0108] discloses the ratio of the chamber diameter to the inlet diameter is between 1.5 and 3.0, for example between 2.10 and 2.25. In some embodiments, the ratio of the chamber diameter to the diameter of the actuator within the chamber is between 1.0 and 2.0, for example between 1.3 and 1.6.  Mouthpiece 701 and chamber portion 703 may be made of any suitable material, but preferably are molded of a medical or food grade polymer such as polycarbonate, ABS, or another polymer or blend of polymers. The parts of DPI 700 may be reusable or may be disposable). 
Donovan is silent about the dry powder inhaler is a breath-actuated dry powder inhaler comprising an airflow adaptor, the airflow adaptor comprising: a first conduit having a proximal end and a distal end, wherein the proximal end allows fluid communication from a deagglomerator outlet port to the distal end of the first conduit; and at least one second conduit for allowing air to flow from a proximal end of the adaptor to a distal end of the adaptor independently of the airflow in the first conduit when a breath induced low pressure is applied to the distal end of the airflow adaptor.
 Blair the dry powder inhaler is a breath-actuated dry powder inhaler comprising an airflow adaptor, the airflow adaptor comprising: a first conduit having a proximal end and a distal end, wherein the proximal end allows fluid communication from a deagglomerator outlet port to the distal end of the first conduit; and at least one second conduit for allowing air to flow from a proximal end of the adaptor to a distal end of the adaptor independently of the airflow in the first conduit when a breath induced low pressure is applied to the distal end of the airflow adaptor (¶¶¶[0008, 0062-0063]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Donovan with the teachings of Blair so that Donovan invention will have conduit and deagglomerator as disclosed in Blair’s invention for the predicable benefit of modifying airflow through the outlet port of a deagglomerator. Doing so, allow air to flow from a proximal end of the adaptor to a distal end of the adaptor independently of the airflow in the conduit when a breath induced low pressure is applied to the distal end of the airflow adaptor.            
With respect to claim 22, Donovan and Blair disclose the dry powder plume of claim 21 above. Donovan further discloses containing a dose of an inhalable medicament (¶¶[0111, 0113]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2855       


/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2855